                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DAVID LOCKMILLER,                                           No. C 19-04554 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                        ORDER RE IN FORMA
                                                                         13                                                               PAUPERIS STATUS ON
                                                                              UNITED STATES, et al.,                                      APPEAL
                                                                         14                  Defendants.
                                                                         15                                             /

                                                                         16          Our court of appeals has referred this matter to the undersigned judge for the limited
                                                                         17   purpose of determining whether in forma pauperis status should continue for pro se plaintiff
                                                                         18   David Lockmiller (Dkt. No. 17). There is no evidence that plaintiff’s financial position has
                                                                         19   changed significantly since he was granted leave to proceed in forma pauperis in the instant
                                                                         20   action. Moreover, the Court cannot say that plaintiff’s appeal is so frivolous or insincere as to
                                                                         21   deny continued in forma pauperis status. Accordingly, this order finds that he may proceed in
                                                                         22   forma pauperis on his pending appeal. The Clerk shall please notify the United States Court of
                                                                         23   Appeals for the Ninth Circuit of this order.
                                                                         24
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: October 28, 2019.
                                                                         28                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
